Citation Nr: 1703697	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  08-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 60 percent for asthma with sleep apnea. 

3.  Entitlement to an initial disability rating in excess of 30 percent for migraines. 

4.  Entitlement to an initial disability rating in excess of 30 percent for status post anterior/posterior cervical fusion. 

5.  Entitlement to an initial disability rating in excess of 20 percent for lumbar strain. 

6.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

7.  Entitlement to a total disability rating due to individual employability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty for training for June 1997 to August 1997.  The Veteran served on active duty from October 2003 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A videoconference hearing was held in January 2012 before the undersigned Veterans Law Judge.

The case was previously before the Board in June 2012 when some of the issues on appeal were remanded for further development.



FINDING OF FACT

In January 2017, prior to the promulgation of a decision in the present appeal, the Board received notification from the appellant that he wished to withdraw his substantive appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The appellant, via written statement received by the Board in January 2017, has withdrawn this appeal.  He indicated that he wished to "withdraw all issues currently on appeal."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


